Beckworth, Judge:
The merchandise involved in this case, de’ scribed as vinyl gadget bags, imported from Japan, was assessed with duty at 21 cents per pound and 17 per centum ad valorem under paragraph 1539(b) of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, as manufactures’ wholly or in chief value of any product of which a synthetic resin is chief binding agent. It is claimed, among other tilings, that the merchandise is properly dutiable at 20 per centum ad valorem under paragraph 1531 of said tariff act, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, by virtue of the similitude clause of paragraph 1559 of said tariff act, as amended by the Customs Simplification Act of 1954, as leather bags.
Counsel for the respective parties have submitted this case on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, with respect to the merchandise marked “A” and initialed JJT (Commodity Specialist’s Initials) by Commodity Specialist John J. Tracy (Commodity Specialist’s Name) on the invoice covered by the above protest and assessed with duty at 210 per lb. and 17% ad valorem under Par. 1539 (b), Tariff Act of 1930, as modified by T.D. 54108, and claimed dutiable at 20% ad valorem under Par. 1531 of said Act, as modified by T.D. 51802, by virtue of the similitude provisions of Par. 1559, as amended, as follows:
1. That the subject merchandise consists of bags of a synthetic material known commercially as sponge leather.
2. That said merchandise is not a laminated product nor does it contain any synthetic resin or resin-like substance which acts as chief binding agent.
*4533. That sponge leather bags are not provided for directly under any of the duty provisions of the Tariff Act of 1930.
4. That the subject merchandise is most similar in use to leather bags of the type provided for under Par. 1531.
IT IS FURTHER STIPULATED AND AGREED that the protest be submitted on this stipulation, the same being limited to the items marked “A” as aforesaid.
In view of this stipulation, which is accepted as an agreed statement of fact, we hold that the merchandise represented by the items marked with the letter “A” and with the initials of the commodity specialist on the invoice covered by the protest herein, is properly dutiable at 20 per centum ad valorem under paragraph 1531 of the Tariff Act of 1930, as modified, by virtue of paragraph 1559 of said tariff act, as amended, by similitude to leather bags.
To that extent the protest is sustained. As to all other merchandise, and in all other respects, it is overruled.
Judgment will be entered accordingly.